Citation Nr: 0014051	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-10 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of assaults that occurred at a 
VA domiciliary and nursing home.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought.  The 
veteran had active service from September 1972 to September 
1974. 


FINDING OF FACT

The veteran was involved in two altercations at a VA 
domiciliary and a VA nursing home.


CONCLUSION OF LAW

There is no legal merit to the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 as a result of 
any injuries received in physical altercations at VA 
facilities.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
VAOPGCPREC 1-99.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's central contention is that he was accosted 
twice at VA facilities and that he should receive 
compensation for any resulting injury under the provisions of 
38 U.S.C.A. § 1151.  The record reflects that the veteran 
resided at the VA Medical Center-Jefferson Barracks 
domiciliary from August 1996 to November 1996.  In September 
1996, he had a verbal altercation with another resident, and 
an October 1996 treatment record referenced an incident that 
occurred the previous week.  The veteran stated in his 
February 1997 claim that he was injured while residing at the 
domiciliary as a result of a September 1996 attack.

In February 1997, the veteran entered the Jefferson Barracks 
nursing home care after surgery on his right foot.  The 
veteran was discharged from the facility in November 1997.  
The resulting discharge summary also notes that the veteran 
was involved in a physical altercation with another resident 
in October 1997.  The veteran enclosed witness statements 
with his substantive appeal, which facially appear to 
describe two separate incidents.  In this respect, the 
witness statements are consistent with VA treatment records.

This claim is not to be determined on a "well grounded" 
basis.  The United States Court of Appeals for Veterans 
Claims (Court) has "noted that the use of the term 'well-
grounded' should be confined to an evidentiary context.  
'[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law'."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].

The veteran's claim is premised on 38 U.S.C.A. § 1151 (West 
1991), which provides that where a veteran suffers an injury 
or an aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, or vocational rehabilitation, compensation shall 
be awarded in the same manner as if such disability were 
service connected.  The veteran asserts that his stay at the 
VA domiciliary in 1996 and at the nursing home in 1997 
constitutes VA hospital or medical treatment.  As such, he 
contends that resulting chronic injuries fall within the 
scope of 38 U.S.C.A. § 1151.

In February 1999, the VA General Counsel issued a 
precedential opinion that found that 38 U.S.C.A. § 1151, as 
applicable to claims filed prior to October 1, 1997, does not 
authorize payment of compensation for disability incurred or 
aggravated as a result of a sexual assault by a VA employee 
while a veteran was receiving medical treatment or a VA 
examination.  (VAOPGCPREC 1-99, issued February 16, 1999.)  
In arriving at this conclusion, the General Counsel found 
that a sexual assault would not constitute medical treatment, 
unless otherwise within the ordinary meaning of treatment or 
examination.  The determinative question is whether the 
actions or procedures alleged to have caused disability 
constituted part of the "medical treatment" or 
"examination" or were independent actions merely coincident 
with such treatment or examination.  In the latter case, 
compensation is not warranted.

In light of the above, the Board finds that compensation is 
not warranted for either assault.  To whatever extent the 
veteran has a current chronic disability, neither assault 
would fit within the ordinary meaning of treatment.  
Accordingly, whatever chronic residuals the veteran may now 
suffer from either assault is not amenable to compensation 
under 38 U.S.C.A. § 1151, and the Board concludes that there 
is no legal basis for a grant of compensation. 

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that utilized by the RO.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  
The Board concludes that he has not been prejudiced by this 
approach.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of assaults that occurred at a 
VA domiciliary and nursing home is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

